Appeals from judgments entered upon the verdict of a jury, and from orders denying a new trial. The injured plaintiff was a child ten years of age, who had alighted from a west-bound school bus, which had conveyed her from school to a point near her home. The bus stopped on a road running east and west, and at its junction with the northerly end of another road running south therefrom. The infant plaintiff left the front door of the bus, on the side toward the gutter, walked the length of the bus to the rear, and then behind the bus toward the middle of the road. The defendant’s ear was coming east, and had a full view of the bus for a distance of 250 feet. The bus carried a sign on the front and rear, measuring two and one-half feet by five and one-half inches, with letters two and five-eighths inches high. These signs did not conform with the statute, and were, therefore, an evidentiary fact only. The jury could have found from the evidence that the defendant’s car was proceeding at a speed not exceeding twenty-five miles an hour, and that its speed did not slacken until the accident happened, and that no warning of approach was given, and passed the bus at a distance of a foot therefrom. As the defendant’s car was passing the rear end of the bus, the infant plaintiff while walking slowly stepped from behind the bus, was struck, and injured. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.